Opinion filed July 2, 2015




                                    In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-14-00194-CR
                                  __________

                        JOHN HAMILTON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the County Court at Law
                              Ector County, Texas
                         Trial Court Cause No. 12-2697


                      MEMORANDUM OPINION
       After a mistrial, a second jury convicted John Hamilton of the offense of
indecent exposure. He elected to have the trial court assess punishment, and it
assessed punishment at confinement for 180 days in the county jail, probated for
one year. The trial court then sentenced Appellant, suspended the sentence for one
year, and placed him on community supervision. Appellant argues, in his sole
issue, that the evidence was insufficient to convict him of the offense of indecent
exposure. We affirm.
                                I. The Charged Offense
      The county attorney charged Appellant, by information, with indecent
exposure.1 The information outlined that Appellant, with the intent to gratify his
sexual desire, exposed his genitals—his penis—to Sherri Downing; that he did so
recklessly as to whether Downing was present and would be offended or alarmed
by his act; and that she was both offended and alarmed by his act. A person
commits the offense of indecent exposure if he exposes his anus or any part of his
genitals with the intent to arouse or gratify the sexual desire of any person and if he
is reckless about whether another is present who will be offended or alarmed by his
act. PENAL § 21.08(a); Asemota v. State, 996 S.W.2d 322, 324 (Tex. App.—
Houston [14th Dist.] 1999, no pet.). This offense is a Class B misdemeanor and
may be punished by confinement for not more than 180 days in the county jail or a
fine not to exceed $2,000 or both. PENAL §§ 12.22, 21.08(b). Appellant pleaded
not guilty and proceeded to trial.
                                  II. Evidence at Trial
      Downing, Sheila Rowe, and Opal Jean Hamilton all lived at the Disciples
Village apartment complex, a senior citizens’ facility in Odessa. Hamilton is
Appellant’s mother; she lived in a first floor apartment. Downing and Rowe, who
are sisters, lived in adjacent apartments on the second floor. Hamilton, Rowe,
Downing, and Appellant all knew each other; Downing said she first met Appellant
when he came by her apartment to get a power pack for a camcorder. Downing,
who had health issues that included macular degeneration and polyneuropathy,
testified that Appellant knocked on the door of her apartment one day, came in and
spoke to her, and then locked the door. Appellant pulled up his shirt to show off
      1
       TEX. PENAL CODE ANN. § 21.08 (West 2011).

                                             2
his abdominal muscles, and then he pulled down his pants, exposed his genitals,
and masturbated in front of her. She thought he was about to rape her. Downing
said that Rowe came into the apartment and saw Appellant and that Appellant
walked into the bathroom with his pants around his ankles and still had ahold of his
penis. Rowe had a key to Downing’s apartment and had used it to open the door.
Rowe saw Appellant go into the bathroom with his “p---k” in his hand.
      After Appellant went into the bathroom, he continued to masturbate with the
bathroom door open. Downing testified that Appellant’s penis was uncircumcised.
Rowe and Downing said Appellant came out of the bathroom a few minutes later,
and Rowe said he took some candy from the candy jar and left the apartment.
Downing was upset and nervous, had chest pains, and thought she was about to
have a “heart attack.”     After the incident, Downing was scared to death of
Appellant. Rowe thought her sister was about to have a “heart attack.” Downing
and another sister, Roxie, went to the police station two days later to report the
incident to the police.
      Felicia Ross was the manager of the apartment complex. She testified there
had been several complaints about Appellant because he was not a resident of the
apartments but spent a lot of time at his mother’s apartment and stayed overnight.
His mother could have overnight visitors if she gave the complex prior notice,
which never occurred. Ross learned of the incident in Downing’s apartment from
Downing, and Ross told her to report it to the police.
      Mario Baeza, a detective with the Odessa Police Department interviewed
Rowe and Downing and secured two arrest warrants for Appellant: one for
indecent exposure and one for criminal trespass. Detective Baeza interviewed
Appellant at the police station after Appellant’s arrest, and the interview was
recorded. The recording was played for the jury; Appellant did not testify. In the
interview, Appellant initially denied Rowe’s and Downing’s account of what
                                          3
happened and said that he “did not do that,” that “it didn’t happen,” and that they
were “making it up.” Appellant described the situation as “foolishness” because
Downing had complained to him about another man who had exposed himself.
         Later in the interview, Appellant commented that he had multiple sclerosis,
which caused him to have to urinate frequently with little or no warning.
Appellant said in the interview that, while in Downing’s apartment, he had to
urinate and that, on his way to the bathroom, he unzipped his pants. He said
Downing may have seen his penis—“something like that” or “it could have
happened.” When asked if he had exposed himself and masturbated in front of
Downing, he denied it.
         Hamilton testified that she used to live at Disciples Village but had been
evicted. Hamilton said that several relatives had stayed over at her apartment and
that her son frequently visited her.      She knew Rowe and Downing, as did
Appellant. Hamilton said her son was circumcised.

                                III. Standard of Review
         We apply the sufficiency standard from Jackson and its progeny to
Appellant’s sufficiency issue. Jackson v. Virginia, 443 U.S. 307, 318–19 (1979);
Brooks v. State, 323 S.W.3d 893, 894 (Tex. Crim. App. 2010); Hooper v. State,
214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). We review all of the evidence in the light
most favorable to the jury’s verdict and decide whether any rational trier of fact
could have found each element of the offense beyond a reasonable doubt. Jackson,
443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). The
trier of fact holds the responsibility to resolve conflicts in the testimony fairly, to
weigh the evidence, and to draw reasonable inferences from basic facts to ultimate
facts.    Jackson, 443 U.S. at 319; Hooper, 214 S.W.3d at 13.             We resolve


                                           4
inconsistencies in the testimony in favor of the verdict. Curry v. State, 30 S.W.3d
394, 406 (Tex. Crim. App. 2000).
                           IV. Discussion and Analysis

      Appellant argues in a single issue that the evidence is insufficient to convict
him of indecent exposure because he denied the conduct during his interview with
Detective Baeza and because he lacked the culpable mental state and requisite
mens rea. He also argues that Rowe and Downing were untruthful and had reasons
to fabricate their stories. The State must have proved beyond a reasonable doubt
that Appellant exposed his genitals to Downing with the intent to arouse or gratify
his sexual desire and that he was reckless about whether she was present and
would be offended and alarmed by his act. PENAL § 21.08(a).
      As to the intent to arouse or gratify, intent may be inferred from acts, words,
and conduct of the accused. Shamam v. State, 280 S.W.3d 271, 277 (Tex. App.—
Amarillo 2007, no pet.) (citing Hernandez v. State, 819 S.W.2d 806, 810 (Tex.
Crim. App. 1991)); see also Green v. State, No. 11-04-00094-CR, 2004 WL
2915076, at *2 (Tex. App.—Eastland Dec. 2, 2004, pet. ref’d) (not designated for
publication). Downing testified that Appellant came into her apartment, locked the
door, pulled up his shirt to show off his abdominal muscles, pulled down his pants,
exposed his genitals, and masturbated in front of her with what she described as a
“glassy grin.” She saw his penis. After Rowe came into the apartment and saw
Appellant with his penis in his hand, Appellant went into the bathroom, but
Appellant left the door open and continued to masturbate.         The testimony of
Downing and Rowe is sufficient to satisfy the intent element. See Shamam, 280
S.W.3d at 277.
      After Appellant was arrested, he initially denied Rowe’s and Downing’s
account of what happened. He later said that he had to urinate and that, on his way


                                         5
to the bathroom in Downing’s apartment, he unzipped his pants. He said Downing
may have seen his penis—“something like that” or “it could have happened.” The
evidence was disputed. The jury resolved those disputes against Appellant, and we
resolve inconsistencies in testimony in favor of the verdict. See Jackson, 443 U.S.
at 319; Hooper, 214 S.W.3d at 13; Curry, 30 S.W.3d at 406.
         We have reviewed the evidence in the light most favorable to the verdict and
have determined, based on that evidence and any reasonable inferences from it,
that a rational jury could have found all of the essential elements of the offense of
indecent exposure beyond a reasonable doubt. See Jackson, 443 U.S. at 319;
Isassi, 330 S.W.3d at 638. We hold there was sufficient evidence for a rational
jury to convict Appellant of indecent exposure. We overrule Appellant’s sole
issue.
                                 V. This Court’s Ruling
         We affirm the judgment of the trial court.




                                                      MIKE WILLSON
                                                      JUSTICE


July 2, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            6